Citation Nr: 1017430	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-28 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
February 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2010 Order, the Court 
endorsed a March 2010 joint motion for remand, vacated the 
September 2009 Board decision that denied entitlement to an 
initial rating in excess of 10 percent for osteoarthritis of 
the right knee, and remanded the matter for compliance with 
the instructions in the joint motion.
 
This case was previously before the Board on appeal from a 
December 2004 rating decision by the RO in St. Petersburg, 
Florida.  The Board remanded the case for additional 
development in April 2009.  Thereafter, in a September 2009 
decision, the Board denied entitlement to a rating in excess 
of 10 percent for osteoarthritis and degenerative joint 
disease of the right knee.  
 
In February 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).
 
During the pendency of the appeal, a temporary file was 
created and later associated with the claims file.
 
The Board notes that a claim for an initial compensable 
rating for bilateral hearing loss was remanded in the 
September 2009 Board decision.  As of yet, this issue has not 
returned to the Board for appellate review.  


FINDINGS OF FACT

The Veteran's osteoarthritis of the right knee is established 
by X-ray findings, range of motion to full extension and to 
120 degrees flexion at worst, painful motion, crepitus, 
tenderness, decreased mobility, lack of stamina, and 
decreased strength.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for osteoarthritis of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5260, 5261  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.
 
The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).
 
First with regard to the duty to notify, in a letter dated in 
September 2004, the RO advised the claimant of the 
information necessary to substantiate his service connection 
claim.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was later provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.
 
The September 2004 letter was sent prior to the initial 
adjudication of the claim.  The actions of the RO have served 
to provide the Veteran with actual notice of the information 
needed to prevail, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication of this issue.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Therefore, the Board finds 
that there was no prejudicial error; notification errors did 
not affect the essential fairness of the adjudication.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, the 
Board finds that the duty to notify has been satisfied with 
respect to the issue decided below.
 
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  The Veteran was also 
afforded a VA examination in June 2009, as directed by the 
Board in its April 2009 remand, that contain detailed 
clinical findings, to include from range of motion testing of 
the right knee, that are sufficient to determine the proper 
rating to be assigned for osteoarthritis and degenerative 
joint disease of the right knee.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review of the issue adjudicated below may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim decided 
below that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim 
adjudicated in this decision.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
 
II. Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail.  The Court has 
also stated, 'It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim.' Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for osteoarthritis and degenerative joint disease of 
the right knee based on the assignment of the initial rating 
for this condition following the initial award of service 
connection for by rating action in December 2004.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. App. at 
58. 
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides 
that when limitation of motion due to arthritis is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Traumatic arthritis is rated as for degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).
 
Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A § § 4.71a, Diagnostic Code 5261.  A 20 
percent rating requires extension to be limited to 15 
degrees, and a 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  Id.  The normal range of 
motion of the knee is from 140 degrees flexion to 0 degrees 
extension.  38 C.F.R. § 4.71, Plate II (2009).  In the event 
of a disability manifesting both limitation of flexion and 
limitation of extension, VA is to provide two separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-04, 69 Fed. Reg. 59990 (2004).
 
As indicated, service connection for osteoarthritis of the 
right knee was granted by a December 2004 rating decision.  A 
10 percent rating was assigned effective from June 24, 2004.  
Service connection had previously been granted for residuals 
of a meniscectomy of the right knee, evaluated as 10 percent 
disabling under Diagnostic Code 5259, and the December 2004 
rating decision indicated that osteoarthritis of the right 
knee was related to the service-connected meniscectomy 
residuals. VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
However, as the evaluation of the meniscectomy residuals is 
not an issue that is presently on appeal, the Board cannot 
consider the symptomatology and effects of that disability in 
evaluating the Veteran's entitlement to a higher initial 
rating for osteoarthritis.  See 38 C.F.R. § 4.14 (avoidance 
of pyramiding); Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   

Evidence of record at the time of the December 2004 rating 
decision included reports from an October 2004 VA examination 
that showed the Veteran reporting having a sore and tender 
kneecap that gives out, swells and occasionally locks.  He 
reported no recent treatment for the right knee.  The 
physical examination of the right knee revealed well-healed 
arthroscopic scars; motion from full extension to 140 degrees 
of flexion; slight generalized swelling; tenderness over the 
anteromedial and anterolateral joint line as well as over the 
facets of the patella; and no crepitation of the patella.  
The ligaments were stable and there was tenderness over the 
medial collateral ligament.  The McMurray test was negative 
and x-rays were interpreted as showing minimal degenerative 
changes.  The diagnoses included slight osteoarthritis.
 
At the June 2009 VA examination, the veteran reported no 
instability of the right knee but indicated it gave way; 
there were weekly locking episodes; and the knee condition 
was manifested by pain, weakness, effusion, and inflammation.  
There was no incoordination.  Severe weekly flareups were 
reported that resulted in the Veteran missing National Guard 
duty.  He said he is able to stand for 15 to 30 minutes and 
walk 1 to 3 miles.  He wears a knee brace.  Gait was normal 
and there was crepitus, tenderness, pain at rest and guarding 
of movement.  The physical examination showed no instability 
and motion was from full extension to 120 degrees of flexion 
with pain following repetitive motion.  X-rays showed minor 
bilateral degenerative changes.  The examiner noted that 
there were significant effects on occupational activities due 
to decreased mobility, lack of stamina, decreased strength, 
and pain.  The right knee disability was said to prevent 
sports, moderately impact the ability to perform chores, 
mildly impact driving, and result in no impairment of 
shopping, exercise, recreation, feeding, bathing, dressing, 
toileting, or grooming.
 
The pertinent evidence above does not reflect that motion in 
the right knee is limited to a degree that warrants a rating 
in excess of 10 percent for the right knee under Diagnostic 
Codes 5260 and 5261.  His flexion was not limited to 30 
degrees, and his extension was not limited to 15 degrees.  As 
such, a rating in excess of 10 percent for limitation of 
motion resulting from arthritis of the right knee cannot be 
assigned under Diagnostic Codes 5003, 5010, 5260 and 5261. 

The Board has considered whether a higher rating is warranted 
in light of the Veteran's self-reported flareups and the 
findings of decreased mobility, lack of stamina, decreased 
strength and pain.  See DeLuca, supra.  These findings 
already form the basis of the Veteran's currently assigned 10 
percent rating for his osteoarthritis as the objective 
findings on file do not meet the numerical requirements for a 
10 percent rating under Diagnostic Codes 5260 and 5261.  
There is no medical evidence of record that the Veteran 
currently experiences pain that causes additional limitation 
of motion beyond that contemplated by the assigned 
evaluation.  

As previously noted, the Veteran is in receipt of a 10 
percent rating for a meniscectomy of the right knee.  Removal 
of the semilunar cartilage or meniscus may result in 
complications which can produce loss of motion.  See Robert 
H. Miller, III, Knee Injuries, in 2 Campbell's Operative 
Orthopedics 1146 (S. Terry Canale ed., 9th ed. 1998).  
Therefore, VA's General Counsel has determined that 
limitation of motion is a relevant consideration under DC 
5259, and the provisions of sections 4.40 and 4.45 must be 
considered.  VAOPGCPREC 9-98.  Here, giving the Veteran the 
benefit of the doubt, the Board will assume that such 
symptomatology has not already been considered in the 
assignment of the 10 percent rating under DC 5259.  Thus, 
assuming that all such symptomatology is properly considered 
as residual disability stemming from osteoarthritis, a higher 
rating based on the DeLuca criteria is not warranted under 
the diagnostic codes for arthritis and limitation of motion.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not 'duplicative 
of or overlapping with the symptomatology' of the other 
condition.).
 
Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating for impairment 
with moderate recurrent subluxation or lateral instability; 
and a 30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Subluxation of the patella is 'incomplete or partial 
dislocation of the knee cap.' Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)). 
 
At the October 2004 VA examination, the Veteran reported a 
knee cap that gives out and occasionally locks.  He wore a 
knee brace.  On physical examination, the ligaments were 
found to be stable.  At the June 2009 examination, the 
Veteran reported symptoms of giving way, weakness and weekly 
locking episodes, but denied instability and incoordination.  
Physical examination was negative for instability.  None of 
the X-rays on file, dated from October 2004 to June 2009, 
demonstrate dislocation, lateral tracking or other findings 
indicative of lateral instability.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the Board finds the probative value of 
the objective evidence described above to outweigh that of 
the Veteran's self-reported symptoms.  As the preponderance 
of the evidence fails to show the presence of recurrent 
lateral instability, a rating under Diagnostic Code 5257 is 
not for application.
 
The Board must also consider other possible avenues for a 
higher rating.  The Ratings Schedule provides ratings for 
ankylosis (DC 5256), tibia and fibula impairment (DC 5262), 
and genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  However, 
there is no evidence of ankylosis.  With regard to malunion 
or nonunion of tibia and fibula, the Board notes that there 
is no evidence of fracture or dislocation in any of the 
laboratory studies on file.  There is likewise no evidence 
that the Veteran has, or ever had, genu recurvatum.  As such, 
further inquiry into the remaining diagnostic codes is moot.
 
Furthermore, there is no evidence suggesting that entitlement 
to a staged rating or ratings are warranted for the service 
connected osteoarthritis and degenerative joint disease of 
the right knee under any applicable diagnostic code.  See 
Fenderson, Hart, supra.
 
Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).
 
The schedular evaluation for the Veteran's osteoarthritis of 
the right knee is not inadequate.  His complained-of symptoms 
are those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  In other words, he does 
not have any symptoms from his service-connected disorder 
that are unusual or are different from those contemplated by 
the schedular criteria.  The available schedular evaluations 
for that service-connected disability are adequate.  Referral 
for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.
 
The Veteran asserts a much more debilitating condition due to 
his service-connected osteoarthritis and degenerative joint 
disease of the right knee than was demonstrated by the 
evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for an increased initial rating for osteoarthritis 
and degenerative joint disease of the right knee must be 
denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


